Citation Nr: 1810115	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral shoulder pain due to a bilateral shoulder or neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this appeal is with the RO in Muskogee, Oklahoma.  

In November 2014 the Board reopened the claim on appeal and remanded the claim for additional development.  In May 2017, the Board again remanded this appeal for further development.   

The Veteran is claiming service connection for symptoms related to a shoulder injury.  During the course of the appeal, the Veteran has specifically stated that his shoulder pain and related symptomology is related to an in-service neck/shoulder injury that occurred while weight lifting.  Moreover, during the course of the appeal, the medical evidence of record indicates that his shoulder pain may be caused by a neck disorder.  Therefore, the Board has framed the issue broadly, to include a shoulder pain as a result of a shoulder or neck injury.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's December 1992 service treatment records reflect that the Veteran sustained a neck and shoulder injury as a result of a weight lifting accident.  In February and March 2012 private treatment evaluations, the Veteran's orthopedist reported a potential nexus between the Veteran's neck disability/radiculopathy, and his shoulder pain.  Moreover, at an August 2017 VA examination, the examiner noted that the Veteran's shoulder and neck pain was due to cervical degenerative disc disease.  However, the examiner did not discuss or address if his cervical disc disease was related to active duty.  Therefore, a remand is required for an addendum opinion to determine if the Veteran's neck disability is related to active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Muskogee, Oklahoma, since May 2017, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.  

2.  Forward the claims file to the examiner who provided the August 2017 VA examination (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed, including the new records, and such review should be noted in the addendum opinion.

The examiner should identify all current shoulder and neck disorders found on examination.  For each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed shoulder or neck disorder is etiologically related to the Veteran's period of service.

The examiner should consider all relevant lay and medical evidence of record.  Specifically, the examiner is to consider the February and March 2012 private treatment records which report that the Veteran's shoulder pain may be related to a neck disorder or radiculopathy.  

Additionally, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



